NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 29 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

AUDREY L. KIMNER,                               No. 21-16932

                Plaintiff-Appellant,            D.C. No. 5:21-cv-07107-EJD

 v.
                                                MEMORANDUM*
LUCY H. KOH; NATHANAEL M.
COUSINS,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                   Edward J. Davila, District Judge, Presiding

                             Submitted June 15, 2022**

Before:      SILVERMAN, WATFORD, and FORREST, Circuit Judges.

      Audrey L. Kimner appeals pro se from the district court’s judgment

dismissing her 42 U.S.C. § 1983 action alleging federal and state law violations

stemming from defendants’ dismissal of her lawsuit brought in 2019. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under 28


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1915(e)(2)(B). Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012).

We affirm.

      The district court properly dismissed Kimner’s action as barred by judicial

immunity. See Duvall v. County of Kitsap, 260 F.3d 1124, 1133 (9th Cir. 2001)

(describing factors relevant to the determination of whether an act is judicial in

nature and subject to absolute judicial immunity); Moore v. Brewster, 96 F.3d

1240, 1243 (9th Cir. 1996) (judicial immunity extends to declaratory and other

equitable relief), superseded by statute on other grounds.

      We reject as unsupported by the record Kimner’s contentions that the district

court obstructed justice or otherwise acted unlawfully or unethically.

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Kimner’s request for entry of default judgment (Docket Entry No. 5), is

denied.

      AFFIRMED.




                                          2                                    21-16932